Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed December 23, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed December 23, 2021and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 11 are amended.	
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent 9638949 B1, hereinafter “Kim”).

Regarding Claim 1 (Currently Amended), Kim teaches an array substrate (col 6 line 55 OLED display panel), comprising a display area (col 6 lines 5-15 Fig 2 display area correlating to shown VCOM area) and a peripheral circuit area (col 6 lines 5-15 Fig 2 
a plurality of touch electrodes located in the display area (Fig 2 col 6 lines 27-31 a common electrode VCOM is divided into a plurality of common electrode blocks B1-B12; col 6 lines 42-46 the touch driver TD is configured to send and receive touch-sensing related signals to and from each of the common electrode blocks via a plurality of common signal lines SL to use the common electrode blocks in sensing touch inputs on the display panel PNL, the common blocks in the display area); 
a plurality of touch signal lines connecting the plurality of touch electrodes to the peripheral circuit area (col 6 lines 42-46 plurality of common signal lines SL are used by the touch driver TD [in the peripheral/non-display area] to send and receive touch-sensing related signals to and from each of the common electrode blocks to use the common electrode blocks in sensing touch inputs on the display panel PNL; col 6 lines 5-15 Fig 2 the data driver in the non-display area; col 7 lines 1-2 the data driver may include the touch driver); 
a plurality of first conductor lines extending in a same direction as the plurality of touch signal lines (at least col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; col 30 lines 11-17 dummy lines DML may be provided in the display panel PNL, so that every data lines DL in the display panel are overlapped with either the touch/common signal line SL or the dummy line DML as depicted in FIG. 6A; 
a plurality of second conductor lines extending in a different direction from the plurality of touch signal lines (at least Fig 6A col 13 lines 25-28 each common signal line SL is connected to at least one [second conductor] bypass line BL that is connected to the corresponding common electrode block; and col 35 lines 34-45 interconnection line in Fig 14F serial connection tail portion; and col 48 lines 4-10 X-direction contact portions of touch/common signal lines, e.g. Fig 20D X-direction contact portion of line SL#1) and arranged within each of the plurality of touch electrodes (Kim reads on the current claim limitations, as shown at least in at least Figs 6A, 13, and 20D); 
wherein 
each touch electrode is connected to at least one first conductor line in a thickness direction of the touch electrode (col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; and col 48 lines 25-47 Y-direction contact portion of, e.g., Fig 20D line SL#1, are connected to the touch/common electrode through a nearby lower contact hole CTL), and 
is connected to at least one touch signal line (col 11 lines 32-34 each of the common electrode blocks are connected with at least one common signal line SL), 
the at least one touch signal line is connected to at least one second conductor line (Fig 6A col 13 lines 25-28 each common signal line SL is connected to at least one [second conductor] bypass line BL that is connected to the corresponding common 
the at least one second conductor line is connected to the at least one first conductor line (col 31 lines 34-37 the contact portion of a dummy line DML can be in contact with other dummy lines DML along the way as long as those dummy lines DML are not connected to a different common electrode block; col 35 lines 34-45 Fig 14F interconnection line is connected to tail portion part 2; col 48 lines 4-10,25-47 Fig 20D X-direction contact portion is connected to Y-direction contact portion).

Regarding Claim 2 (Original), Kim teaches the array substrate according to claim 1, wherein, 
each one of the touch electrodes is connected to the peripheral circuit area by the at least one touch signal line (col 11 lines 32-34 each of the common electrode blocks are connected with at least one common signal line SL; col 6 lines 42-46 plurality of common signal lines SL are used by the touch driver TD [in the peripheral/non-display area] to send and receive touch-sensing related signals to and from each of the common electrode blocks to use the common electrode blocks in sensing touch inputs on the display panel PNL); 
the plurality of touch signal lines are formed in a same patterning process as the plurality of first conductor lines (col 30 lines 24-29 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML); and 
the plurality of first conductor lines comprise at least one invalid touch signal line (col 30 lines 24-29 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML, i.e. at least one invalid touch signal line), wherein
each one of the at least one invalid touch signal line is a conductor line other than the plurality of touch signal lines that is on a same straight line as any touch signal line (col 30 lines 24-29 Fig 13 each of the dummy lines DML that comprise an invalid touch signal line is a conductor line other than the plurality of touch signal lines that is on a same straight line as any touch signal line. e.g. Fig 13 the two DML lines in touch block B1).

Regarding Claim 3 (Original), Kim teaches the array substrate according to claim 1, comprising 
a plurality of rows of gate lines (Fig 6A plurality of gate lines GL col 12 lines 62-67) and a plurality of columns of data lines (Fig 6A plurality of data lines DL col 12 lines 62-67), wherein 
the plurality of second conductor lines are formed in a same patterning process as the plurality of rows of gate lines (Fig 6B col 13 lines 40-50 the second conductor bypass lines BL are formed in the same metal patterned layer step as the gate lines; col 18 lines 64-66 this is a single processing step), and 
the plurality of first conductor lines, the plurality of touch signal lines and the plurality of columns of data lines are formed in a same patterning process (col 31 line 60 – col 32 line 10 Fig 14A lower right, parallel signal path blocks as shown may be formed with an SL line, a first conductor line comprising a dummy line or another SL lines construed as a first conductor line, and second conductor lines at the top edge, and at the bottom edge of the block, all of these lines formed in the M1 metal layer step; a similar approach may be taken with the tail portions 1, 2, and interconnection line of Fig 14F).

Regarding Claim 4 (Original), Kim teaches the array substrate according to claim 3, comprising 
an insulation layer (Fig 9B ILD col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), wherein the plurality of rows of gate lines and the plurality of columns of data lines are located on either side of the insulation layer in a thickness direction thereof, respectively (col 23 lines 30-37 Fig 9B, gate on underside of ILD, data input side SD contact on upper side of ILD), 
a first via is provided in the insulation layer (col 23 line 60 Fig 9B lower contact hole CTL to SL contact portion), and 
each second conductor line is connected to a corresponding first conductor line and a corresponding touch signal line through the first via (col 48 lines 4-10,25-47 Fig 20D second conductor BL1-3, first conductor Y-direction contact portion, and touch signal line SL#1 are all connected through via lower CTL in Column C).

Regarding Claim 5 (Original), Kim teaches the array substrate according to claim 1, comprising 
an insulation layer (Fig 9B ILD col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), wherein the plurality of touch signal lines and the plurality of touch electrodes are located on either side of the insulation layer in a thickness direction thereof, respectively (col 23 lines 30-37 Fig 9B, touch/common signal lines SL below ILD, touch/common electrodes on upper side of ILD); 
a plurality of vias are provided in the insulation layer (Fig 9B col 23 lines 35-37 interlayer dielectric layer ILD is provided to insulate the gate electrode from the source/drain electrodes), 
each touch signal line is connected to a corresponding touch electrode through at least one via (Fig 8B(D) col 22 lines 4-9 a transparent electrode layer (e.g., ITO) can be deposited to be in direct contact with the common signal line SL via the contact hole made through the upper planarization layer PLN-U and the lower planarization layer PLN-L as depicted in (D) of FIG. FIG. 8B), 
each first conductor line is connected to a corresponding touch electrode through at least one via (col 12 line 62-col 13 line 8 Fig 6A touch/common signal lines, between pixel aperture regions PXL, may be replaced with a DMY line; as DMY lines are positioned the same as SL lines, they may similarly contact the touch/common electrode through a similar via as that of Fig 8B(D) col 22 lines 4-9); and 
the plurality of touch signal lines and the plurality of first conductor lines are formed in a same patterning process (col 30 lines 22-30 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML).

Regarding Claim 6 (Original), Kim teaches the array substrate according to claim 1, wherein the plurality of touch signal lines, the plurality of first conductor lines  and the plurality of second conductor lines are formed in a same patterning process (col 31 line 60 – col 32 line 10 Fig 14A lower right, parallel signal path blocks as shown may be formed with an SL line, a first conductor line comprising a dummy line or another SL lines construed as a first conductor line, and second conductor lines at the top edge, and at the bottom edge of the block, all of these lines formed in the M1 metal layer step; a similar approach may be taken with the tail portions 1, 2, and interconnection line of Fig 14F).

Regarding Claim 7 (Previously Presented), Kim teaches the array substrate according to claim 1, wherein 
the display area includes a plurality of rows and columns of pixel aperture regions (col 12 line 62-col 13 line 8 Fig 6A rows and columns of pixel aperture regions PXL), 
each touch signal line is located between two adjacent columns of pixel aperture regions (col 12 line 62-col 13 line 8 Fig 6A each touch/common signal line is between pixel aperture regions PXL), 
each first conductor line is located between two adjacent columns of pixel aperture regions (col 12 line 62-col 13 line 8 Fig 6A touch/common signal lines, between pixel aperture regions PXL, may be replaced with a DMY line), and each second conductor line is located between two adjacent rows of pixel aperture regions (col 13 lines 29-40 as shown in Fig 6A bypass lines are located between rows of pixel aperture regions PXL).

Regarding Claim 8 (Previously Presented), Kim teaches the array substrate according to claim 1, wherein,
all the first conductor lines connected to one touch electrode are located within a region where the touch electrode is located (Fig 13 col 30 line 50-66 dummy lines DML do not interconnect different common electrode blocks; the dummy lines DML are selectively connected to a corresponding one of the touch/common electrode blocks); and 
the second conductor lines connected to the first conductor lines which are all connected to the touch electrode are located within the region where the touch electrode is located (Fig 13 col 30 line 46-50 dummy lines DML may be connected to the common electrode blocks via the bypass lines BL. In such cases, a dummy line DML should not interconnect multiple common electrode blocks that are individually communicating with the touch driver TD via a separate one or a set of common signal lines SL).

Regarding Claim 9 (Previously Presented), Kim teaches the array substrate according to claim 1, wherein 
only one second conductor line is connected to the first conductor lines which are all connected to one touch electrode, and the second conductor line is located at a center of a region where the touch electrode is located; 
or, 
two second conductor lines are connected to the first conductor lines which are all connected to one touch electrode, and one of the two second conductor lines is located at a first edge of the region where the touch electrode is located, and the other is located at a second edge of the region where the touch electrode is located (col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; col 32 lines 10-20 Fig 14A parallel signal path blocks may be formed with one of the two second conductor lines at the top edge, and one of the second conductor lines ins at the bottom edge of the block, the second conductor lines being shared bypass lines).

Regarding Claim 10 (Previously Presented), Kim teaches a display device comprising the array substrate according to claim 1 (col 51 lines 17-20 the transparent electrode and the common signal lines SL are described in reference to a touch recognition enabled LCD device).

a plurality of first conductor lines extending in a same direction as the plurality of touch signal lines (at least col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; col 30 lines 11-17 dummy lines DML may be provided in the display panel PNL, so that every data lines DL in the display panel are overlapped with either the touch/common signal line SL or the dummy line DML as depicted in FIG. 6A; and col 48 lines 25-47 Y-direction contact portions of touch/common signal lines, e.g. Fig 20D line SL#1); and 
a plurality of second conductor lines extending in a different direction from the plurality of touch signal lines (at least Fig 6A col 13 lines 25-28 each common signal line SL is connected to at least one [second conductor] bypass line BL that is connected to the corresponding common electrode block; and col 35 lines 34-45 interconnection line in Fig 14F serial connection tail portion; and col 48 lines 4-10 X-direction contact portions of touch/common signal lines, e.g. Fig 20D X-direction contact portion of line SL#1); 

Regarding Claim 11 (Currently Amended), Kim teaches a manufacturing method (Fig 7A/7B col 18 lines 23-24) of an array substrate (col 6 line 55 OLED display panel), comprising: 
forming a plurality of touch signal lines, wherein the plurality of touch signal lines have a same extending direction (Fig 7A step 1 col 18 lines 26-28; extending in same direction as data lines col 18 lines 9-12); 
forming a plurality of first conductor lines, wherein the plurality of first conductor lines extend in a same direction as the plurality of touch signal lines (Fig 7A step 1 col 30 lines 22-30 a conductive line patterned from the first metal layer M1 routed along under a single data lines DL may be separated into multiple disconnected portions, in which a portion serves as the common signal line SL connected to the touch driver TD and other portion serves as the dummy line DML; and col 48 lines 25-47 Y-direction contact portions of touch/common signal lines are formed, e.g. Fig 20D line SL#1) and arranged within each of the plurality of touch electrodes (Kim reads on the current claim limitations, as shown at least in at least Figs 6A, 13, and 20D); 
forming a plurality of second conductor lines, wherein the plurality of second conductor lines extend in a different direction from the plurality of touch signal lines (Fig 7A step 1 col 35 lines 34-45 interconnection line in Fig 14F serial connection tail portion is formed; and col 48 lines 4-10 X-direction contact portions of touch/common signal lines, e.g. Fig 20D X-direction contact portion of line SL#1, are formed; further, Fig 7A col 18 lines 64-66 at step 3 bypass lines running perpendicularly to the SL lines are formed in the M2 layer) and arranged within each of the plurality of touch electrodes (Kim reads on the current claim limitations, as shown at least in at least Figs 6A, 13, and 20D); and 
forming a plurality of touch electrodes (Fig 7B step 8 col 20 lines 16-21 common electrodes used also as touch electrodes are formed), wherein 
the array substrate comprises a display area (col 6 lines 5-15 Fig 2 display area correlating to shown VCOM area) and a peripheral circuit area (col 6 lines 5-15 Fig 2 area on panel outside of display area correlating to shown VCOM area),
the plurality of touch electrodes are located within the display area (Fig 2 col 6 lines 27-31 a common electrode VCOM is divided into a plurality of common electrode blocks B1-B12; col 6 lines 42-46 the touch driver TD is configured to send and receive touch-sensing related signals to and from each of the common electrode blocks via a plurality of common signal lines SL to use the common electrode blocks in sensing touch inputs on the display panel PNL, the common blocks in the display area), and 
the plurality of touch electrodes are connected to the peripheral circuit area through the plurality of touch signal lines (col 6 lines 42-46 plurality of common signal lines SL are used by the touch driver TD [in the peripheral/non-display area] to send and receive touch-sensing related signals to and from each of the common electrode blocks to use the common electrode blocks in sensing touch inputs on the display panel PNL; col 6 lines 5-15 Fig 2 the data driver in the non-display area; col 7 lines 1-2 the data driver may include the touch driver); 
wherein each touch electrode is connected to at least one first conductor line in a thickness direction of the touch electrode (col 30 lines 50-55 [first conductor] dummy lines DML can be connected to the touch/common electrode blocks so long as their connection to the touch/common electrode blocks do not alter the electrical connection map of the common electrode blocks; and col 48 lines 25-47 Y-direction contact portion of, e.g., Fig 20D line SL#1, are connected to the touch/common electrode through a nearby lower contact hole CTL), and 
is connected to at least one touch signal line (col 11 lines 32-34 each of the common electrode blocks are connected with at least one common signal line SL), 
the at least one touch signal line is connected to at least one second conductor line (Fig 6A col 13 lines 25-28 each common signal line SL is connected to at least one [second conductor] bypass line BL that is connected to the corresponding common electrode block; and SL lines may be connected to X-direction contacts portions through a lower contact hole CTL as in Fig 20D col 48 lines 4-10), and 
the at least one second conductor line is connected to the at least one first conductor line (col 31 lines 34-37 the contact portion of a dummy line DML can be in contact with other dummy lines DML along the way as long as those dummy lines DML are not connected to a different common electrode block; col 35 lines 34-45 Fig 14F interconnection line is connected to tail portion part 2; col 48 lines 4-10,25-47 Fig 20D X-direction contact portion is connected to Y-direction contact portion).

Response to Arguments
5.	Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
Regarding independent Claim 1 and similar independent Claim 11, Applicant argues that “as shown in Figs. 6A and 20A of Kim …, it can be seen that the DML and BL are crossing different pixel electrodes, and BL is used to connect different blue pixel in the same row. As disclosed in the fourth paragraph in column 13 of Kim, the bypass line BL may be arranged in the same direction as the gate line GL such that a bypass line BL extends cross from one pixel region to another pixel region of the same row.”
Applicant argues further “However, as defined in claim 1 and shown in Fig. 2 of the present disclosure …, a plurality of first conductor lines 13 are arranged within one touch electrode and do not cross different touch electrodes; and a plurality of second conductor lines 14 are arranged within one touch electrode and do not cross different touch electrodes.”
“Therefore, the solution disclosed by Kim is different from the solution sought for protection in claim 1. Kim does not disclose, teach or suggest the limitations of amended claim 1. Therefore, claim 1 is allowable.”
Examiner notes that, as shown at least in Kim Fig. 2, each touch electrode is comprised of a common electrode block such as B1-B9, and each common electrode block spans many pixels. Kim teaches first conductor lines DML and second conductor lines BL crossing different pixel electrodes; many such crossings may occur without crossing touch electrode boundaries. The current claim language requires only that a plurality of first conductor lines are arranged within each of the plurality of touch electrodes, and a plurality of first conductor lines are arranged within each of the plurality of touch electrodes – the claim language does not limit those pluralities of lines not to cross different touch electrodes. As such, Kim reads on the current claim limitations, as shown at least in at least Figs 6A, 13, and 20D.
Therefore, the rejection of Claims 1 and similar Claim 11 are maintained, as are the rejections of dependent Claims 2-10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624